DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (WO Publication 2017-110690)(U.S. Patent Publication 2019/0027761 will be used as an English translation) in view of Iwasaki (U.S. Patent Publication 2003/0022057).
Miyake discloses a gas diffusion electrode comprising: an electrical conducting porous substrate, such as carbon paper, and a microporous layer (gas diffusion layer) 
Miyake fails to disclose that the water repellent is dried at a rate at which a crack is formed in the water repellent material, and that the gas diffusion layer enters the crack in the water-repellent layer.
Iwasaki discloses an anode electrode and a cathode electrode comprising gas diffusion layers and a water repellent layer, wherein the water repellent layer is dried in a manner that causes a small amount of cracking in the layer (Paragraphs 0054, 0057, 0096, 0097), as recited in claims 1-3 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the water repellent layer of Miyake could be dried at a rate that would form a crack in the layer because Iwasaki teaches that a water repellent layer can be dried at a temperature and rate such that a smaller amount of cracks can be formed.  Iwasaki teaches that cracks will still appear in the layer at this temperature and rate.  It also would have been obvious to one of ordinary skill in the art that the gas diffusion layer would enter the cracks of the water repellent layer because Miyake teaches that the gas diffusion layer would enter the openings of the substrate.  If 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722